                   Case 5:18-cv-00858-G Document 648-2 Filed 04/25/19 Page 1 of 4


John D. Stiner


From:Scott Seidl <sseidl@zflawfirm.com>
Date: Thu, Apr 25, 2019, 9:05 AM
Subject: Re: White
To: Joseph Bocock <joe@bococklaw.com>
Cc: Tom Zabel <tzabel@zflawfirm.com>, Vadim Bourenin <vbourenin@zflawfirm.com>, Mark Banner
<mbanner@hallestill.com>, Mason Schwartz <mschwartz@wbfblaw.com>, David M. Box <dmbox@wbfblaw.com>


Joe,



I just had a conversation with some high level folks at Midship and relayed the message below. We will be moving
forward with the hearing on Monday.




Please feel free to call me if you wish to discuss.



Thanks,

Scott




From: Joseph Bocock <joe@bococklaw.com>
Date: Wednesday, April 24, 2019 at 3:28 PM
To: Scott Seidl <sseidl@zflawfirm.com>
Cc: "John D. Stiner, Esq." <john@stinerlaw.com>
Subject: Re: White




The equipment should be removed tomorrow and we will send
photographs

verifying that.
Joseph H. Bocock                                                                      BOCOCK LAW PLLC
ATTORNEY
(405) 602-1591 telephone
(405) 605-0218 direct                                                             Robinson Renaissance
joe@bococklaw.com


                                                          1
                        Case 5:18-cv-00858-G Document 648-2 Filed 04/25/19 Page 2 of 4
                                                                                                                   119 N. Robinson Ave.

                                                                                                                                  Suite 630

                                                                                                                      Oklahoma City, OK
                                                                                                                                 73102

                                          www.BocockLawPLLC.com

This message is sent by Bocock Law PLLC, a law firm, and may contain information that is privileged or confidential. If you received this
transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.




On Wed, Apr 24, 2019 at 1:10 PM Scott Seidl <sseidl@zflawfirm.com> wrote:

 Joe,



 As a precursor to withdrawing the motion and discussing an agreement going forward, Midship has requested that the
 equipment be moved off right of way. If Mr. White does so Midship will consider withdrawing the motion and having
 me propose a draft of the agreement.



 I was a bit remise to propose the above; however, it would shock me if the Court didn’t order him to move the
 equipment anyway.



 Thanks,

 Scott




 From: Joseph Bocock <joe@bococklaw.com>
 Date: Wednesday, April 24, 2019 at 11:55 AM
 To: Scott Seidl <sseidl@zflawfirm.com>
 Subject: Re: White




 A stipulation or agreement is indeed acceptable. I plan to supervise (in
 person) any execution of it.
                                                                                 2
                      Case 5:18-cv-00858-G Document 648-2 Filed 04/25/19 Page 3 of 4

I am standing by for a draft.
Joseph H. Bocock                                                                                                       BOCOCK LAW PLLC
ATTORNEY
                                                                                                                  Robinson Renaissance

                                                                                                                   119 N. Robinson Ave.

                                                                                                                                  Suite 630
(405) 602-1591 telephone
(405) 605-0218 direct                                                                                                 Oklahoma City, OK
joe@bococklaw.com                                                                                                                73102

                                          www.BocockLawPLLC.com

This message is sent by Bocock Law PLLC, a law firm, and may contain information that is privileged or confidential. If you received this
transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.




On Wed, Apr 24, 2019 at 11:31 AM Scott Seidl <sseidl@zflawfirm.com> wrote:

 Let me check with the client and get back with you. I am going to suggest that they withdraw their motion, on the
 condition that Mr. White provide some type of stipulation or agreement that he remove the obstructions immediately
 and ceases any further interfere with Midship’s construction activities (whether by making threats, physically
 obstructing the easement, etc.).



 Assuming Midship is agreeable to withdraw its motion, is my idea of stipulation/agreement something you’d
 consider?




 Thanks,

 Scott




 From: Joseph Bocock <joe@bococklaw.com>
 Date: Wednesday, April 24, 2019 at 11:25 AM
 To: Scott Seidl <sseidl@zflawfirm.com>
 Cc: "John D. Stiner, Esq." <john@stinerlaw.com>
 Subject: White




                                                                               3
                     Case 5:18-cv-00858-G Document 648-2 Filed 04/25/19 Page 4 of 4

Scott

I plan to personally visit Mr. White today. If I can secure his agreement
not to interfere with the pipeline, will Midship withdraw its contempt
claims?
Joseph H. Bocock                                                                                                       BOCOCK LAW PLLC
ATTORNEY
                                                                                                                  Robinson Renaissance

                                                                                                                   119 N. Robinson Ave.

                                                                                                                                  Suite 630
(405) 602-1591 telephone
(405) 605-0218 direct                                                                                                 Oklahoma City, OK
joe@bococklaw.com                                                                                                                73102

                                          www.BocockLawPLLC.com

This message is sent by Bocock Law PLLC, a law firm, and may contain information that is privileged or confidential. If you received this
transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.




                                                                              4
